Case 1:20-cr-00116-KMW Document 48 Filed 06/09/21 Page 1 of1
Case 1:20-cr-00116-KMW Document 47 Filed 06/08/21 Page 1 of 1

Southern District
Federal Defenders 52 Duane Street- 10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

Southern District of New York

Fertthiferole Lo RUaLAL

David E. Patton

 

 

 

 

 

Executive Director | USDS SDNY Avories bihaepe
and Attorney-in-Chief DOCUMENT
nieRat ELECEKONTICALLY FILED
DOC #:
The Honorable Kimba M. Wood | | DAT E FILED: e(
United States District Judge Lr

Southern District of New York
500 Pearl Street

New York, New York 10007 MEMO EN DO RSED

RE: United States v. Nurriddin Witcher
20 Cr. 116 (KMW)

Dear Judge Wood:

dat d
I write to request that the Court modify Mr. Witcher’s conditions of release to ) Law
remove the condition of a curfew enforced by electronic monitoring. Neither Pretrial

Services nor the Government object to this request.

My. Witcher is in full compliance with the conditions of his release. He has also
engaged with the Federal Defender social work team, and is currently working. Mr.
Witcher is dating a woman in Brooklyn while his mother lives in Mount Vernon. This
modification will allow him to travel and stay freely between the two locations
without requiring regular disturbance of Mr. Witcher’s Pretrial Officer. Given his
continued compliance with all conditions of release, GPS monitoring is no longer
necessary to ensure the safety of the community or Mr. Witcher’s presence 1n Court.
Pretrial will continue to regularly monitor and assist Mr. Witcher, as it has
throughout the pendency of this case.

Thank you for your attention to this matter.

Respectfully submitted,

/s/ ‘

Tan Marcus Amelkin, Esq.
Assistant Federal Defender
(212) 417-8733

ce AUSA Christy Slavik SOORDERED: NY..NY 4 /4h|

Iced Wu. War

KIMBA M. WOOD
U.S.DJ.

 

 
